Title: William White to John Adams, 28 Jun. 1786
From: White, William
To: Adams, John


          
            
              Sir,
            
            

              Philada,

               June 28. 1786.
            
          

          I had y[thorn sign]e Honor &
            Satisfaction of receiving your Excellency’s Letter, dated Feb: 28. 1786; and while
            y[thorn sign]e Church to which I belong is emboldened by
            your past Condescension to solicit your further Attention to her Concerns, I take the
            Liberty to enclose you a [Production] wch can have no
            Importance, but what it may derive from y[thorn sign]e
            weighty Business of y[thorn sign]e Body before whom it was
            delivered—
          I cannot conclude without expressing my most hearty Concurrence in
            y[thorn sign]e Sentiments of your Letter; with my Wishes,
            that they may always adorn those Characters, with whom y[thorn sign]e Honour & Happiness of our Country shall be
            entrusted.
          With y[thorn sign]e most perfect
            Respect & Esteem, I have y[thorn sign]e Honour to
            subscribe myself, Your Excellency’s most obedient & very humble Servt—
          
            
              Wm: White.
            
          
        